Title: To James Madison from William Grayson, 21 August 1785
From: Grayson, William
To: Madison, James


Dear Sir
New York Augt. 21st. 1785.
Your favor of  has come to hand; I am sorry to hear the doctrine of paper money begins to rear up it’s head in our State. This subject has been so well investigated at different periods that I can hardly think any reasonable man can advocate it, unless for the purpose of advancing some object of interest; I remember in the old Government that our exchange rose to 65 P Ct. This alarmed the merchants so much that the King determined to give his assent to no more paper money bills. Agreable to your request I have made inquiry respecting the paper money of Pensylvany; I understand from Colo. Biddle that it is in a state of depreciation. It will however buy goods, under the inconvenience of an additional advance; almost every body says it is mighty good, yet nobody will part with ready money for it at an equal exchange. As I go through Philada. on my return to Virginia I will make the most minute investigation into the matters and furnish you with the result of my inquiries in time for the meeting of our Assembly.
We have done very little since I wrote you last; the States have been so irregularly represented, that it has been impracticable to act upon any matter of consequence; the requisition is still before Congress, and I expect will pass as soon as a sufficient number of States are upon the floor. It rests however at present on principles which are not intirely advantageous to our State; although from a disposition which has lately appeared I think the State will be able to get better terms. I agree with you intirely as to the necessity of a requisition at any rate. Otherwise the public Creditors might be so clamorous, as to render the Govermnt. in some degree odious.
The Mint is still before Congress, and it is uncertain whether anything will be done in it this year. The Post Office is also under consideration, and I am apt to believe the following alteration will take effect:
To transfer the transportation of the Mail to the Stages; & to oblige all Sea Captains to deliver in their letters to the Post Office before they are admitted to an entry. The first alteration will furnish three mails a week through our State, & with much more expedition.
A Post to Canada from New York is talk’d of, also one from Alexandria to fort Pitt. The change of the 9th. article of the confederation hath been the subject of debate for two days, & I expect will be taken up shortly again; there appears to be a variety of objections to the change, & I imagine the Members will not even consent to a recommendation witht. previous instructions from the legislatures.
A commission has pass’d Congress to negotiate with Mr. Gardoqui, under the direction of Congress; nothing has as yet transpired, neither can I find any idea of what will be the result. There has been no other information from Mr. Adams, except that he hath been received according to the established forms. Mr. Marbois has withdrawn the application for Lonchamp.
A nephew of mine has been here & giv’n me an account of the Convention at Kentucki: from which I conclude an application will be made to our legislature to grant them independance. This matter has been the subject of conversation here, & an opinion begins to prevail that a State has no right to dismember itself witht. the previous consent of the U. S. Indeed this doctrine appears to me to be founded on the nature of things, & to require no comment to support it. Should our legislature take up this opinion I presume the negotiation will be carried on through Congress, when an admission into the confederation may be stipulated at the same time the actual dismembrement takes effect. I do not know that it will be for the interest of our State to withhold independance from them although asked at an unreasonable time for themselves, yet it surely is a matter of consequence to her, that at the time they cease to be a part of Virginia, they become a part of the fœderal Union. The different States can have no other interest in this event than that of dismembering the State of Virga. of whose magnitude they are jealous. They are then gratified with a simple dismembrement witht. admitting the new State into the Confederation. Will it not therefore be proper to make the dismembrement & admission into the Union Co-existent acts & mutually dependant on each other. There seems to be another reason why this mode should be preferred; the conditions for the security of property & other matters will be more likely to be observed, if the pacta conventa are tripartite, & the U. S. as one of the dramatis personæ can be induced to guaranty them; indeed if the new State is to take upon itself the payment of any part of the public debt I should think it proper the U. S. should admit it to become debtor pro tanto & the old one exonerated in the same proportion. These are thoughts at first new, and I do not doubt but ideas on this subject much more proper have suggested themselves to your mind.
The fœderal buildings at Trenton seems rather to lose than to gain ground. A third Commissioner is wanting without whom the other two are useless & a sufficient number of States has not yet been found to appoint him. I believe the 30,000 dollars in the requisition for the construction of these buildings will not stand. Some of the Eastern States have kick’d up about the money. If it was not for fear of the imputation of instability I would as soon as No. Carolina is represented move to adjourn to Philada; perhaps this is at present the properest place at least till we can see our way clearer to the Westward.
Mr. Jay is directed to report the number of Consuls necessary & the places of destination. Some gentlemen are of opinion we may have Consuls witht. treaties. Our friend Colo. Monroe sets out in a day or two for the Indian Treaty at the mouth of the Great Miami: from thence he proceeds to Kentucki on some private business & so through the Wilderness to Virga. From yr. Affect. fd. & Most Obed. Servt:
Willm. Grayson
N B. I imagine you have heard the Consular Convention with France is arrived, but not yet confirmed.
 